Citation Nr: 0937766	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-38 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as lung problem as a 
result of pneumonia and lung scarring as a result of 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
PTSD and declined to reopen the claim for COPD.  The Board 
notes that the RO granted service connection for PTSD with a 
10 percent evaluation in a rating decision mailed December 
2008, constituting a grant a full relief for that issue.

The Veteran had requested a hearing before a travel board at 
the RO; however in April 2009 the Veteran failed to appear 
for that hearing.  The request for a hearing is deemed 
withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed July 2006 Board decision denied a claim of 
entitlement to service connection for COPD.  

2.  The evidence submitted since the time of the July 2006 
Board decision denying service connection for COPD is new but 
not material, as it does not relate to an unestablished fact, 
and does not raise a reasonable possibility of substantiating 
the Veteran's current claim.  





CONCLUSION OF LAW

1.  The July 2006 Board decision which denied the Veteran's 
claim of entitlement to service connection for COPD is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received since the time of the July 2006 
Board decision, denying service connection for COPD, is not 
new and material, and the claim for service connection for 
COPD, claimed as lung problem as a result of pneumonia and 
lung scarring as a result of pneumonia, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his claim, seeking service 
connection for COPD.  

The Veteran submitted his first claim in July 2000.  In an 
October 2001 rating decision, the RO denied entitlement to 
service connection for the Veteran's COPD disability.  The 
Veteran appealed.  The matter ultimately came before the 
Board in July 2006.  At that time the claim was denied.  The 
Board reviewed the Veteran's entire claims file, which 
included service treatment records; claims filed by the 
Veteran in the late 1940's; statements by the Veteran (2000, 
2003, 2005); statements by the Veteran's daughter as received 
in May 2001; private treatment records from Dr. S., dated 
1990 to 2000; and VA treatment records from 1997 to 2005.  
The Board found that the Veteran's COPD was not related to 
service and that his in-service episode of pneumonia was 
acute and transitory.  See 38 U.S.C. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(b) (2005).  The Veteran did not 
appeal the Board's determination and it became final.  See 
38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 20.1100.  

In September 2006 the Veteran submitted his current claim.  
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Since July 2006, the Veteran has presented the following 
evidence for consideration: his September 2006 claim which 
included statements by the Veteran, treatment records dated 
December 2003 for the admission to a private hospital for 
pneumonia; a personal statement dated in October 2006 by his 
sister and brother-in-law; VA treatment records from December 
2005 to September 2008, private treatment records dated 
February 1996 for his heart from the same private hospital as 
the December 2003 admission; and additional statements by the 
Veteran.      

The Board has considered the evidence submitted by the 
Veteran; however, the Board finds that the Veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

The December 2003 private hospital admission, treatment, and 
discharge records document the treatment the Veteran received 
for pneumonia.  These records are new in that they were not a 
part of the record prior to July 2006.  However, they are not 
material because they chronicle current treatment and make no 
mention of his military service.  Further, in the January 
2004 VA treatment records that were before the Board, the 
Veteran reported being treated in a private hospital for 
pneumonia the previous month.  The 1996 private treatment 
records from the same private hospital pertain to the 
Veteran's other disabilities and do not include a diagnosis 
of pneumonia.  Again, while they are new, they are not 
material.  The VA treatment records dated after July 2006 
include a diagnosis of COPD; however, there is no medical 
opinion suggesting the etiology of his current COPD began in 
service.  Therefore these records are also new, but not 
material.  The United States Court of Appeals for Veterans 
Claims has held that additional evidence, which consists 
merely of records of post-service treatment that do not 
indicate that a condition is service connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
Morton v. Principi, 3 Vet. App. 508 (1992) (observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).   

The Veteran submitted an October 2006 statement by his 
brother-in-law and sister, who repeated the claims that the 
Veteran, while in service, completed an early morning swim in 
frigid temperatures and developed pneumonia as a result and 
that the Veteran was tested in the years soon after his 
service for tuberculosis and had been told he had scars on 
his lungs that originated in his time of service.  The Board 
notes that in his July 2003 statement that was before the 
Board as it reached its decision, the Veteran also stated he 
had been required to swim in frigid temperatures while in 
training and had developed pneumonia soon afterwards and that 
some time after his service his lungs were tested and a 
physician told him his lungs were scarred due to his time in 
service.  The July 2006 Board decision referenced the 
Veteran's claim of pneumonia while training in service and a 
post-service doctor's opinion that his lungs were scarred due 
to pneumonia.  Therefore, the lay statement by the brother-
in-law and sister may be considered redundant.  

However, in the alternative, even if considered new, as it 
was not before the Board in 2006, the lay statement is not 
material.  Neither signatory indicated that he or she was a 
medical practitioner or had any medical training; therefore, 
these are lay statements.  This evidence, though new, is not 
material evidence that relates to an unestablished fact, 
namely the relationship between this Veteran's current COPD 
and his service and the evidence fails to raise a reasonable 
possibility of substantiating the claim, and as such, is not 
"material."  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

Therefore, none of the evidence submitted since the time of 
the Board's July 2006 decision constitutes new and material 
evidence sufficient to reopen the Veteran's previously-denied 
claim.  The Veteran's appeal as to the reopening of the 
finally denied claim of entitlement to service connection for 
COPD is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in January 2007, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 
 
The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The same January 2007 letter provided 
the Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and was sent prior to the adjudication of his 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
In any event, because the claim for service connection for 
COPD has not been reopened, any questions regarding a 
disability rating and effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the 
January 2007 notice letter of record satisfies the 
requirements under Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was not afforded a VA examination to 
determine the nature and etiology of the disability.  The 
Board finds that VA was not under an obligation to obtain an 
additional medical opinion.  The appellant has not submitted 
new and material evidence to reopen that claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured. 
 
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

New and material evidence not having been received, the claim 
for service connection for COPD, claimed as lung problem as a 
result of pneumonia and lung scarring as a result of 
pneumonia, is not reopened and the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


